Filed 7/23/21 P. v. Luna CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


 THE PEOPLE,                                              B308370

          Plaintiff and Respondent,                       (Los Angeles County
                                                          Super. Ct. No. TA119342)
          v.

 NESTOR LUNA,

          Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, H. Clay Jacke, II, Judge. Affirmed.
     Valerie G. Wass, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance by Plaintiff and Respondent.
       A jury convicted defendant and appellant Nestor Luna
(defendant) of first degree murder for aiding and abetting the
fatal shooting of an acquaintance with whom he and his
codefendant, Domingo Pena, previously had disagreements. The
trial court sentenced defendant to twenty-five years to life in
prison. This court affirmed the judgment on direct appeal in an
unpublished opinion. (People v. Luna (July 25, 2014, B244722
[nonpub. opn.]).)
       In August 2019, defendant filed a form petition for
resentencing under Penal Code section 1170.95.1 The superior
court appointed counsel for defendant. The People opposed
defendant’s petition, arguing the prosecution had not relied on
either a felony murder theory or the natural and probable
consequences doctrine in prosecuting defendant. The trial court
held argument on the petition and denied it without issuing an
order to show cause, finding defendant had not established a
prima facie case for relief.
       Defendant noticed an appeal from the denial of his petition.
This court appointed counsel to represent him and, after
reviewing the record, defendant’s attorney filed a brief raising no
issues. We invited defendant to personally submit a
supplemental brief, and defendant submitted a four-page
document principally arguing one of the prosecution’s main
witnesses, Silvia G., was not a credible witness.
       We have “no independent duty to review the record for
reasonably arguable issues” in this appeal. (People v. Cole (2020)
52 Cal.App.5th 1023, 1039-1040, review granted Oct. 14, 2020,


1
     Undesignated statutory references that follow are to the
Penal Code.




                                 2
S264278.) Although we have no such obligation, we have
reviewed the record nonetheless and we have considered the
points defendant raises in his supplemental brief. There are no
grounds for relief under section 1170.95. The points defendant
now raises, which do not go to the question of whether he could
be convicted for murder under current law, were raised and
rejected on direct appeal.

                           DISPOSITION
      The trial court’s order denying defendant’s petition for
resentencing is affirmed.


    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                       BAKER, Acting P. J.

We concur:



      MOOR, J.



      KIM, J.




                                 3